DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, and their dependents thereof, are allowed because the closest prior art, Beaurepaire (US Pub No. 2013/0231857) discloses method and apparatus for triggering conveyance of guidance information, HARO et al. (US Pub No. 2016/0073229) discloses method and apparatus for providing point-of-interest detection via feature analysis and mobile device position information, either alone or in combination, fail to disclose a method of modelling a scanning distance sensor, wherein the method comprises: defining a model of the sensor and of one or more objects in the surroundings of the sensor, the model including, for the sensor and each of the objects, information about a respective location of the sensor and a velocity of the sensor in three-dimensional space, and for at least one point in time, determining a set of detections as if obtained by the sensor when scanning a field of view of the sensor, wherein each of the detections corresponds to a different line of sight originating from the sensor and comprises information about the orientation of the respective line of sight and about the distance between a respective target point and the sensor, the target point being the point in space where the line of sight first crosses any of the objects at the respective point in time, modifying the determined set of detections by estimating the effect of sequentially scanning the field of view in discrete time steps on the detections, and inversely applying the estimated effect to the set of detections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646